 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
 5                                  DISTRICT OF NEVADA
 6                                              ***
 7   STEPHEN ACHEAMPONG, et al.,                          Case No. 2:15-cv-00981-RFB-PAL
 8                                     Plaintiffs,                   ORDER
          v.
 9
     LAS VEGAS VALLEY WATER DISTRICT,
10
                                      Defendant.
11

12        Based on the scheduling needs of the court,

13        IT IS ORDERED that:

14        1.     The Settlement Conference currently scheduled for January 23, 2019 at 9:30 a.m.

15               before the undersigned, is VACATED and CONTINUED to 9:30 a.m. February
                 13, 2019, in Courtroom 3B of the Lloyd D. George United States Courthouse, 333
16
                 Las Vegas Boulevard South, Las Vegas, Nevada.
17
          2.     The deadline for chambers to receive the confidential settlement conference
18
                 statements, currently due January 16, 2019, is VACATED and CONTINUED to
19
                 be received not later than 4:00 p.m., February 6, 2019.
20
          3.     All other instructions contained in the Order Scheduling Settlement Conference
21
                 (ECF No. 109) shall remain in effect.
22
         DATED this 4th day of December, 2018.
23

24

25                                                       PEGGY A. LEEN
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                     1
